Citation Nr: 0335389	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-19 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for Hodgkin's 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran submitted DD Forms 214 that reflect active 
service from June 1956 to June 1962, and from August 1962 to 
June 1972, but service medical records suggest he had active 
service before that service.  Further, a December 1982 letter 
from a service department reveals that he completed a total 
of thirty years of service.  However, save for the periods of 
active service covered by the DD Forms 214 set out above, the 
dates of service, the nature thereof (whether active or 
reserve), and the character of discharge is undetermined.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2000 decision by the Columbia, South Carolina, 
Regional Office (RO).


REMAND

Records from the Greenville Hospital Center show that the 
veteran was diagnosed with Hodgkin's disease in 1990.  He was 
treated with chemotherapy in 1990 and Hodgkin's disease has 
been in remission since then.

Presumptive service connection for Hodgkin's disease is 
warranted when a veteran, who served in Vietnam between 1962 
and 1975, subsequently incurs it.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(3) (2003).  

Technically, Hodgkin's disease must be manifest to a degree 
of 10 percent or more before service connection can be 
granted.  38 C.F.R. § 3.307(a)(6)(ii).  However, a 100 
percent evaluation is warranted when the disease is active 
and, in this case, the veteran had active Hodgkin's disease 
in 1990, so service connection may be granted at any time 
subsequent thereto.

There is, however, a possible problem in this case vis-à-vis 
the veteran's Vietnam service.  In this regard, a DD Form 214 
shows that the veteran was awarded the Vietnam Service and 
Campaign Medals.  That enlistment terminated while a member 
of Navy Patrol Squadron 22 (VP-22).  Notably, however, the 
last duty assignment reflected on that DD Form 214 was in 
organizational maintenance of aircraft in Okinawa.  That is 
significant because the presumptions employed here to grant 
service connection are arguably rebutted by evidence that the 
veteran possibly was not exposed to Agent Orange.  Again, 
service connection is only warranted unless his military 
service actually involved duty or visitation in Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).  Such service is not proved by 
the mere receipt of Vietnam Service and Campaign Medals 
because those medals were also issued to service members 
whose units supported operations in Vietnam though the units 
were stationed in Thailand, Laos, and Cambodia.  Thus, it is 
also necessary, to complete the record, to obtain service 
department evidence of the veteran's in country Vietnam 
service.

The Board notes here that Appendix 11 of Volume Two of the 
Dictionary of Naval Aviation Squadrons (The History of VP, 
VPB, VP(HL) and VP(AM) Squadrons), see www.history.navy/avh-
vdz/appen11.pdf, published by the Naval Historical Center 
reflects that only short periods of in country service at Cam 
Ranh Bay by detachments of VP-22 at random times between July 
and December 1968.  Notably, another detachment served at 
Utapo, Thailand from November 1969 to April 1970, and from 
March to April 1971.  As the appellant's in country service 
in Vietnam is unverified appropriate action is in order. 

As indicated above, a 100 percent evaluation is assigned 
while Hodgkin's disease is active.  When it is not active, 
the evaluation is based on residuals of the disease or its 
treatment.  38 C.F.R. § 4.117; Diagnostic Code 7709 (2003).  
The evidence of record shows that the veteran's Hodgkin's 
disease has not been active since 1990, but he claims to have 
residuals of it or its treatment, to-wit:  a heart disorder, 
a lung disorder, and peripheral neuropathy.

The veteran was afforded a VA examination in February 2001, 
and the RO specifically asked that the examiner determine the 
residuals of Hodgkin's disease and its treatment.  However, 
the examination report shows that the examiner did not have 
the claims file, so it is not entirely clear how he was to 
know what treatment the veteran had.  Moreover, the examiner 
did not address whether the veteran had current residuals of 
Hodgkin's disease or its treatment.

The veteran was afforded another VA examination in August 
2002.  The examiner reviewed the claim file, but post-1990 
medical information consisted of two 1993 records and a 
January 2000 letter.  Examiners cannot be expected to 
determine whether the veteran has residuals of Hodgkin's 
disease, or the nature and extent of any he has, without all 
the records of his treatment in 1990 and since.  The January 
2000 letter from the physician who treated the veteran in 
1990 suggested, however, that possible residuals of treatment 
consisted of myelodysplasia and leukemia, neither of which 
the veteran currently has, and the doctor said the risk of 
his developing either diminishes with time.

With regard to a claimed heart disorder due to Hodgkin's 
disease or its treatment, his representative asserted, in a 
July 2002 statement, that the veteran's treatment was 
modified because he "developed a heart condition and high 
blood pressure" during treatment.  While a June 2001 VA 
record notes a change in chemotherapy treatment, and noted a 
problem with heart medication, the question whether there was 
a nexus between chemotherapy and any current heart disorder 
was not directly addressed.  Further development is therefore 
in order.

With regard to peripheral neuropathy, the veteran reported 
left leg pain due to neuropathy at a February 2001 VA 
examination, but he did not report it at a January 2000 
examination by Cancer Centers of the Carolinas and it was not 
noted then.  Thus, it is not clear that the veteran has 
chronic peripheral neuropathy due to Hodgkin's disease.

With regard to a lung disorder, the veteran's doctors, in 
1990 and 1993, noted that he was a "chronic smoker," and 
there is no evidence in this record of a lung disorder 
attributable to Hodgkin's disease or its treatment.  To be 
awarded service connection the veteran must provide competent 
evidence of a lung disorder that is due to Hodgkin's disease.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted after the claim was filed herein.  The VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will 
obtain, and of the claimant's responsibilities with regard to 
obtaining evidence, and it also prescribes VA duties to help 
a claimant obtain relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA 
duties pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  Notably, however, 38 C.F.R. 
§ 3.159(b)(1), was recently invalidated due to a conflict 
between it and 38 U.S.C.A. § 5103(b).  See Paralyzed Veterans 
of Am. v. Sec'y. of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  Hence, this remand will enable VA to ensure that 
he is given that notice required by law.  38 U.S.C.A. § 5103.  

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must obtain from the service 
department verification of the veteran's 
dates of service and character of 
discharge.

2.  The RO must obtain from the service 
department verification of the veteran's 
in country Vietnam service.

3.  The RO must advise the veteran:

a.  That evidence needed to 
substantiate his claim for a 
compensable evaluation for residuals 
of Hodgkin's disease or its 
treatment is medical evidence that 
he has a heart disorder, peripheral 
neuropathy, a lung disorder, or any 
other chronic disorder and medical 
evidence that attributes such 
disorder to Hodgkin's disease or its 
treatment.

b.  That it is the appellant's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make reasonable efforts to 
obtain relevant evidence, such as VA 
and non-VA medical records, 
employment records, or records from 
government agencies, if he 
identifies the custodians thereof.  
VA will notify him of evidence he 
identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

c.  He has one year to submit 
evidence needed to substantiate his 
claim, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  His 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered and he waives in writing 
any time limitation set forth at 
38 U.S.C.A. § 5103.

4.  The veteran must identify all VA and 
non-VA health care providers who have 
examined or treated him for Hodgkin's 
disease, or the purported residuals 
thereof, since July 1999, and the RO must 
attempt to obtain records of examinations 
and treatment from identified health care 
providers.  The RO should also obtain 
1990 records that show the details of the 
veteran's treatment for Hodgkin's 
disease.

5.  Upon completion of the foregoing 
development, the veteran must be afforded 
a VA examination to determine whether he 
has any disabling residuals of Hodgkin's 
disease, to include heart or lung 
disorders or peripheral neuropathy and, 
if so, the nature and extent of same.  
The examiner must review the claims file 
including, specifically, service medical 
records, records that show the nature of 
the treatment the veteran received for 
Hodgkin's disease, and this entire 
decision, and indicate in the examination 
report that such a review was conducted.

6.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
3(c), the RO must review all the evidence 
of record.  If the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2003).


